Per Curiam.
A motion for a New Trial is moved for on two grounds :
1st, Because the presiding Judge misdirected the Jury in matter of Law.
2d, Because the Jury gave excessive damages;
As to the first, we hold it to be a clear and indisputable rule of the Criminal Law, that it is essential to the commission of larleny, that the thing alleged to be taken, should appear to have been taken against the will of the own^r. Had the Plaintiff been found in the actual pos* session of the money put into the bag, for the purpose of^ being delivered to him by the Defendant’s slave, it would not have been felony ; because the Defendants, by their own acts, evidenced their assent to its passing into his possession. But if the Plaintiff had been actually guilty of a felony, in receiving the money, Under the circumstances disclosed in the case ; yet, by'abusing the authority under which they acted, or pretended to act, the Defendants became trespassers, and liable to the Plaintiff’s action.
As to the second ground, we are of Opinion, that the correcting power of the Court, in cases of verdicts for damages, can only be rightfully exercised where the Jury have grossly exceeded some standard pointed out by the law or justice of the caáte, by which their Verdict should be regulated ; or wheffe there is just ground to believe that they have acted corruptly. = /
The application of these rules to the damages assessed by the Jury in this case, will not warrant us in saying that they are excessive. .
*34M hereidve/we are all of Opinion, that the motion for a New Trial be overruled, on both grounds, and that there be Judgment for the Plaintiff.